UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2012 Virginia Commerce Bancorp, Inc. (Exact name of registrant as specified in its charter) Virginia 000-28635 54-1964895 (State or other jurisdiction of incorporation) (Commission file number) (IRS EmployerIdentification Number) 5350 Lee Highway, Arlington, Virginia22207 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:703.534.0700 N/A (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see filing General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The 2012 Annual Meeting of Stockholders of Virginia Commerce Bancorp, Inc. (the “Company”) was held on April 25, 2012, at which three proposals were submitted to the Company’s stockholders. The proposals are described in detail in the Company’s proxy statement for the 2012 Annual Meeting filed with the Securities and Exchange Commission on March 14, 2012. The final results for the votes regarding the proposals are set forth below. Proposal 1 – The Company’s stockholders elected 9 directors to serve for a one year period until the 2013 Annual Meeting of Stockholders and until their successors have been elected and qualified. The name of each director elected at the Annual Meeting, and the votes cast for such individuals, who constitute the entire Board of Directors of the Company following the meeting, are set forth below: Name For Withheld Broker Non-Votes Leonard Adler Michael G. Anzilotti Thomas E. Burdette Peter A. Converse W. Douglas Fisher David M. Guernsey Kenneth R. Lehman Norris E. Mitchell Todd A. Stottlemyer Proposal 2 – The Company’s stockholders approved, in a non-binding advisory vote, the compensation of the Corporation’s named executive officers. The votes regarding Proposal 2 were as follows: For Against Abstentions Broker Non-Votes Proposal 3 – The Company’s stockholders ratified the appointment of Yount, Hyde & Barbour, P.C. as the company’s independent registered public accountant for the fiscal year ending December 31, 2012.The votes regarding Proposal 3 were as follows: For Against Abstentions Broker Non-Votes N/A No other matters were voted on at the meeting. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VIRGINIA COMMERCE BANCORP, INC. By: /s/ Mark S. Merrill Mark S. Merrill Executive Vice President, Chief Financial Officer Dated: May 1, 2012
